           Case 3:18-cv-03670-WHO Document 278 Filed 07/10/20 Page 1 of 4



1    Mark L. Whitaker (Pro Hac Vice)                 Tharan Gregory Lanier (State Bar No. 138784)
     MWhitaker@mofo.com                              tglanier@JonesDay.com
2    Daniel P. Muino (State Bar No. 209624)          Nathaniel P. Garrett (State Bar No. 248211)
     DMuino@mofo.com                                 ngarrett@JonesDay.com
3    G. Brian Busey (Pro Hac Vice)                   Joshua L. Fuchs (Pro Hac Vice)
     GBusey@mofo.com                                 jlfuchs@JonesDay.com
4    Bradley S. Lui (State Bar No. 143088)           Joseph M. Beauchamp (Pro Hac Vice)
     BLui@mofo.com                                   jbeauchamp@jonesday.com
5    Mary Prendergast (State Bar No. 272737)         JONES DAY
     MPrendergast@mofo.com                           555 California Street, 26th Floor
6    MORRISON & FOERSTER LLP                         San Francisco, CA 94104
     2000 Pennsylvania Avenue, NW                    Telephone:     +1.415.626.3939
7    Washington, D.C 20006-1888
     Telephone:     (202) 887-1500                   Kenneth A. Gallo (Pro Hac Vice)
8                                                    kgallo@paulweiss.com
     Bryan Wilson (State Bar No. 138842)             David J. Ball (Pro Hac Vice)
9    BWilson@mofo.com                                dball@paulweiss.com
     Roman Swoopes (State Bar No. 274167)            William B. Michael (Pro Hac Vice)
10   RSwoopes@mofo.com                               wmichael@paulweiss.com
     MORRISON & FOERSTER LLP                         Crystal M. Johnson (Pro Hac Vice)
11   755 Page Mill Road                              cjohnson@paulweiss.com
     Palo Alto, California 94304-1018                PAUL WEISS
12   Telephone:     (650) 813-5600                   2001 K Street NW
                                                     Washington, DC 20006-1047
13   Jack W. Londen (State Bar No. 85776)            Telephone:      +1.202.223.7356
     JLonden@mofo.com
14   Wesley E. Overson (State Bar No. 154737)        Kristin L. Cleveland (State Bar No. 184639)
     WOverson@mofo.com                               kristin.cleveland@klarquist.com
15   MORRISON & FOERSTER LLP                         John D. Vandenberg (Pro Hac Vice)
     425 Market Street                               john.vandenberg@klarquist.com
16   San Francisco, California 94105-2482            KLARQUIST SPARKMAN, LLP
     Telephone:    (415) 268-7000                    121 SW Salmon Street, Suite 1600
17                                                   Portland, OR 97204
     Attorneys for Teradata Corporation,             Telephone:       +1.503.595.5300
18   Teradata US, Inc., and Teradata
     Operations, Inc.                                Attorneys for SAP SE, SAP AMERICA, INC.,
19                                                   and SAP LABS, LLC

20                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
21

22   TERADATA US, INC., TERADATA                    Case No. 3:18-CV-03670-WHO (JCS)
     CORPORATION, and TERADATA
23   OPERATIONS, INC.,                              STIPULATION AND ORDER
                                                    REGARDING CASE NARROWING &
24                 Plaintiffs,                      EXPERT DISCOVERY SCHEDULE
25          v.
26
     SAP SE, SAP AMERICA, INC., and SAP
27   LABS, LLC,

28                 Defendants.

                                                         STIPULATION AND [PROPOSED] ORDER
                                    REGARDING CASE NARROWING & EXPERT DISCOVERY SCHEDULE
                                                              CASE NO. 3:18-CV-03670-WHO (JCS)
             Case 3:18-cv-03670-WHO Document 278 Filed 07/10/20 Page 2 of 4



1           The parties attended a case management conference before this Court on June 12, 2020.

2    The Court ordered the parties to submit a stipulation for narrowing the number of claims in this

3    case. (ECF No. 267 at 2.) Thus, the parties have met and conferred and HEREBY STIPULATE

4    and agree through their respective counsel of record to the following deadlines:

5                                    Event                                         Proposed Date
6     Teradata will narrow its trade secret case to no more than 25 trade December 15, 2020
      secrets.
7
      SAP will narrow its patent case to no more than 25 claims.
8     Teradata will narrow its trade secret case to no more than 15 trade Expert Discovery Cutoff
      secrets from the set previously identified.
9
      SAP will narrow its patent case to no more than 15 claims from
10    the set previously identified.
      Any change to the asserted trade secrets or patent claims after this
11
      deadline (with the exception of further reductions) can only be
12    made through an Order of the Court by a showing of good cause.

13          Pursuant to Civil L.R. 6-2, the parties have also stipulated to a change in the expert

14   discovery schedule. Due to the number of experts in the case, the parties believe that additional

15   time to work on responsive expert reports will be helpful. The current deadlines for expert

16   discovery were issued by this Court in its initial scheduling order. (ECF No. 84.) These

17   deadlines have not been modified since. Enlarging the amount of time for responsive expert

18   reports will not have an effect on the rest of the schedule for this case, because the deadlines for

19   fact discovery and dispositive motions remain unchanged. Thus, the parties have met and

20   conferred and HEREBY STIPULATE and agree through their respective counsel of record to the

21   following changes in the expert discovery schedule:

22                 Event                        Current Date                 New Proposed Date
23    Fact Discovery Cutoff               January 15, 2021             January 15, 2021 (No Change)
      Expert Disclosure                   April 12, 2021               March 15, 2021
24    Expert Rebuttal                     May 12, 2021                 May 12, 2021 (No Change)
      Expert Reply                        None                         June 11, 2021
25
      Expert Discovery Cutoff             June 18, 2021                July 9, 2021
26    Dispositive Motions Heard By        August 25, 2021              August 25, 2021 (No Change)

27

28

                                                     -1-
       [PROPOSED] ORDER ON STIP. REGARDING CASE NARROWING & EXPERT DISCOVERY SCHEDULE
                                                           CASE NO. 3:18-CV-03670-WHO (JCS)
            Case 3:18-cv-03670-WHO Document 278 Filed 07/10/20 Page 3 of 4



1    Dated: July 10, 2020                  Respectfully submitted,

2                                    By:   By: /s Tharan Gregory Lanier
                                               Tharan Gregory Lanier
3
                                           Counsel for Defendants SAP SE, SAP AMERICA,
4
                                           INC., and SAP LABS, LLC
5
     Dated: July 10, 2020                  Respectfully submitted,
6
                                           By: /s/ Mark L. Whitaker
7                                              Mark L. Whitaker

8                                          Counsel for Plaintiffs Teradata Corporation,
                                           Teradata US, Inc., and Teradata Operations, Inc.
9

10
           It is SO ORDERED.
11

12
     Dated: July 10, 2020
13                                         William H. Orrick
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                          -2-

                                                    STIPULATION AND [PROPOSED] ORDER
                               REGARDING CASE NARROWING & EXPERT DISCOVERY SCHEDULE
                                                         CASE NO. 3:18-CV-03670-WHO (JCS)
             Case 3:18-cv-03670-WHO Document 278 Filed 07/10/20 Page 4 of 4



1                                         ECF ATTESTATION

2           I, Mark L. Whitaker, hereby attest pursuant to Local Rule 5-1(i)(3) that the concurrence

3    to the filing of this document has been obtained from each signatory hereto.

4
      Dated: July 10, 2020                    By: /s/ Mark L. Whitaker
5                                                 Mark L. Whitaker
6                                                 Counsel for Plaintiffs Teradata Corporation,
                                                  Teradata US, Inc., and Teradata Operations, Inc.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                 -3-

                                                         STIPULATION AND [PROPOSED] ORDER
                                    REGARDING CASE NARROWING & EXPERT DISCOVERY SCHEDULE
                                                              CASE NO. 3:18-CV-03670-WHO (JCS)
